Citation Nr: 0708937	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-07 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960 and from October 1960 to July 1963.  The 
records reveal subsequent periods of duty with the United 
States Army Reserve.  His primary specialty in service was 
fire fighter.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2003 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for hearing loss, right ear.  The veteran 
perfected a timely appeal to that decision.  

On July 27, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO. A transcript of that hearing is of record.  

In November 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in April 2006.  

In September 2006, the claim was referred for a medical 
opinion by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002) and as set 
forth in Veterans Health Administration Directive 10-95-040 
dated April 17, 1995.  In December 2006, the expert medical 
opinion was received and was referred to the veteran and his 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2006).  In February 2007, the veteran's representative 
presented additional written argument.

In the February 2007 written arguments by the veteran's 
representative, the issue was characterized as service 
connection for "bilateral" hearing loss.  The sole issue 
that was developed for appeal was service connection for 
right ear hearing loss.  The matter of service connection for 
left ear hearing loss, which is not inextricably intertwined 
with the issue herein on appeal, is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Right ear hearing loss was first clinically demonstrated 
many years after active service, and it not shown to be of 
service origin or related to any in-service occurrence or 
event.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the U.S. Court of Appeals for 
Veterans Claims (Court) must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2003 was not given prior to the first RO adjudication 
of the claim, the notice as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additional letters were issued in 
February 2005 and November 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the denial of service connection herein, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the U.S. 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."  



II.  Factual background.

The record indicates that the veteran served on active duty 
from September 1957 to September 1960 and from October 1960 
to July 1963.  The veteran's discharge certificate (DD Form 
214) indicates that his military occupational specialty was 
as a fire fighter.  At the time of his enlistment examination 
in September 1957, the veteran reported that he had not 
experienced hearing loss.  Clinical evaluation of the ears 
was reported as normal.  Whispered and spoken voice tests 
revealed scores of 15/15, bilaterally.  The service medical 
records indicate that the veteran was seen in March 1958 
complaining of earache; he was diagnosed with an ear 
infection.  He was next seen on November 5, 1959, with 
complaints of deafness in the right ear.  He stated that he 
awoke in the evening of November 3rd, with pain and loud 
ringing in the right ear.  He also reported seeing a slight 
waxy discharge on his pillow on November 4, 1959.  The 
pertinent diagnosis was bulbous myringitis; he was treated 
with oral medication and ear drops.  At his separation 
examination in August 1960, the veteran reported a problem 
with infected ears in the past; however, clinical evaluation 
of the ears was normal.  The remainder of the service medical 
records are negative for any clinical findings of hearing 
loss in the right ear.  Separation examination in June 1963 
also revealed a normal hearing test.  

The report of the veteran's periodic military Reserve 
physical examination, dated in December 1983, revealed pure 
tone thresholds of 40, 25, 35, and 55 in the right ear, and 
30, 20, 10, and 15 decibels in the left ear at the 500, 1000, 
2000, and 4000-Hertz levels, respectively.  Audiometric 
testing in June 1996 revealed pure tone thresholds of 20, 20, 
65, and 85 in the right ear, and 25, 5, 15, and 50 decibels 
in the left ear at the 500, 1000, 2000, and 4000-Hertz 
levels, respectively; a diagnosis of high frequency hearing 
loss was noted.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from June 1986 to September 1999, 
essentially reflect treatment for an unrelated heart 
disorder.  These records are completely silent with respect 
to any complaints, findings, or diagnosis of right ear 
hearing loss.  

The veteran's claim for service connection for right ear 
hearing loss (VA Form 21-4138) was received in December 2002.  
Submitted in support of the veteran's claim were VA progress 
notes, dated from December 2002 to April 2003.  These records 
indicate that the veteran was seen in December 2002 for 
complaints of loss of hearing in the right ear.  He noted 
that he had had hearing loss mainly in the right ear.  No 
pain, no drainage, no warmth to ear, no headaches, and no 
other associated symptoms were reported.  A review of the 
symptoms revealed hearing loss as noted.  

Received in November 2003 were VA progress notes, dated from 
December 2000 to April 2003, reflecting ongoing evaluation 
and treatment for several disabilities.  A December 2002 VA 
progress note reflects a complaint of loss of hearing in the 
right ear.  A review of the system reported a finding of 
hearing loss in the right ear.  

Also received in November 2003 was a copy of an article, 
titled "Ear infections: Bullous Myringitis," which discusses 
the link between these types of infections and hearing loss.  
The article indicates that Bullous Myringitis is usually 
manifested by fever and temporary hearing loss.  

At his personal hearing in July 2005, the veteran indicated 
that he spent most of his active military career as a 
fireman.  The veteran explained that the trucks were 
converted two and a half ton trucks.  He noted that the fire 
trucks had huge brass sirens on the fenders; and, when they 
received a call, they would go out and the sirens would go on 
and, by the time they got back to the station, the noise 
would literally have their heads ringing.  The veteran stated 
that, while they were issued foam earplugs, he was never able 
to use them successfully.  The veteran recalled that the 
fires came in waves; some months they might have two to three 
fires, but then they may go several months without a fire.  
The veteran also testified that he was a crew chief, which 
meant that he rode in the cab of the truck exactly where the 
siren is located.  The veteran explained that he spent four 
years in those conditions in Korea; during that time, he 
noticed decreased hearing in the right ear.  The veteran 
indicated that while he spent a number of years in the 
Reserves, he was not a fireman; he was an instructor.  The 
veteran maintained that he was not exposed to any loud noises 
as a civilian.  

The veteran was afforded a VA compensation examination in 
December 2005 for evaluation of hearing loss.  At that time, 
the veteran indicated that he noticed a decrease of hearing 
in his right ear since service on active duty in Korea.  The 
veteran indicated that he was in service for a total of 29 
years, 6 of which were on active duty and the remainder in 
the reserves; he noted that he completed two tours of active 
duty in Korea.  The veteran indicated that he may have had 
pus or drainage from his ears during childhood.  He reported 
being treated for problems with his ears on several occasions 
during service; and, on the evening of November 3, 1959, he 
was awakened with pain and loud ringing in his right ear.  He 
noted that he was diagnosed with bullous myringitis, for 
which ear drops and tetracycline were prescribed.  The 
examiner noted that hearing conservation data collected in 
February 1991 recorded a bilateral, mild to moderately-severe 
hearing loss from the 2000 to 6000 Hz levels; those results 
had the additional remarks of "routinely exposed to 
hazardous noise" and "H2 profile."  Another examination 
dated in June 1996 showed a moderately-severe to severe 
hearing loss for the right ear from 2000 to 8000 Hz levels, 
and a moderate hearing loss from 4000 to 8000 Hertz levels 
for the left ear, with the written note of "high frequency 
hearing loss."  The veteran reported a history of noise 
exposure as a fireman due to sirens and denied otalgia, 
otorrhea, tinnitus, and dizziness.  The veteran indicated 
that he served as an instructor in the reserves, conducting 
end of cycle testing for drill sergeants.  His civilian 
employment consisted of 12 years as a mechanic (to include 
maintenance on heavy equipment, jeeps, personnel carriers, 
humvees, APCs, etc.) and warehouse foreman.  

On the authorized Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
85
90
85
LEFT
15
15
40
55
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 in the left ear.  The 
diagnoses were mild to profound mixed hearing loss in the 
right ear, and mild to moderately-severe sensorineural 
hearing loss in the left ear.  The examiner stated that, 
based on the veteran's history and physical examination 
results, "right ear hearing loss is less likely as not 
caused by or a result of acoustic trauma while on active 
duty."  The examiner explained that the veteran stated 
without equivocation that the hearing loss in the right ear 
was due to the sound of sirens, mounted on the fenders of 2 1/2 
ton trucks converted for fire fighting while stationed in 
Korea.  The examiner stated that noise exposure of that type 
and severity would be expected to affect both ears; 
consequently, "it is less likely as not that the hearing 
loss claimed for the right ear is due to acoustic trauma 
while on active duty."  

A VHA expert reviewed the veteran's claims files and provided 
a nexus opinion dated in November 2006 and received by the 
Board in December 2006.  After a discussion of the relevant 
facts, the expert stated that "it is more likely than not 
that the hearing was satisfactory when he left service, and 
at that time there was no evidence of any hearing loss or any 
residual effect of the episode of bullous myringitis or any 
other type of ear infection."  Although the expert 
recognized that the veteran had been exposed to noise trauma 
at an earlier age, the conclusion was that "it was less 
likely that the hearing loss that the patient noted in 1983 
is directly related to the noise trauma that the patient 
suffered from 1957 to 1963."  

III.  Legal Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 
& Supp. 2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

After a careful review of the evidence of record, it is found 
that the veteran's current right ear hearing loss disability 
was not incurred in service or related to any incident of 
service.  The evidence of record shows that the veteran's 
hearing was within normal limits at the time of his entrance 
into service.  He was seen for complaints of pain and loud 
ringing in the right ear in November 1959; he was diagnosed 
and treated for bulbous myringitis.  He was prescribed 
eardrops and Tetracycline.  This condition resolved by his 
discharge, as confirmed by the normal June 1963 separation 
examination, which showed no complaints related to his 
hearing and a normal hearing test.  It was not until years 
later, as noted on his military Reserve periodic medical 
evaluation, taken in December 1983, that a bilateral mild to 
moderately-severe hearing loss from 2000-6000 Hertz level was 
shown; another reserve examination in June 1996 also showed 
findings of moderately-severe to severe hearing loss in the 
right ear.  See 38 C.F.R. § 3.385.  However, nowhere in his 
active military service records is there any indication of a 
hearing loss in the right ear.  It is not until years later 
that hearing loss is first noted; and, there is no indication 
that he injured his hearing during inactive duty training 
while serving in the Reserves.  Although a Reserve periodic 
medical examination notes hearing loss in the right ear, the 
report does not indicate any injury sustained by the veteran 
that had occurred during inactive duty training, which was 
linked to inactive duty training.  The record, as it 
currently stands, contains no medical evidence which 
establishes the presence of a right ear hearing loss until 
years after the veteran's separation from active military 
service, and there is no medical evidence of any injury 
occurring during any period of inactive duty training that 
has resulted in hearing loss.  The Board further notes that 
sensorineural hearing loss was not manifest to a compensable 
degree within one year following separation from service.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The Board notes that the veteran 
currently has right ear hearing loss, as evidenced by the 
results of his December 2005 VA audiology examination.  
However, based on a review of the entire evidence of record 
and examination of the veteran, there is no competent medical 
opinion of a nexus, or link, between currently diagnosed 
right ear hearing loss and the veteran's active military 
service.  Of significance is the December 2005 VA examiner's 
examination and opinion that, "it is less likely as not that 
the hearing loss claimed for the right ear is due to acoustic 
trauma while on active duty."  These findings were made 
after a review of the veteran's medical records and a 
thorough examination of the veteran.  Rationale was provided.  
Similarly, following consideration of the record and with 
discussion and rationale, the VHA expert concluded that a 
right hearing loss was unrelated to service.  This medical 
evidence is contrary to the veteran's claim, and stands 
unrefuted in the record.  The evidence is of great probative 
significance in this case.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (only independent medical evidence may 
be considered to support Board findings).  

While the veteran contends that he has a hearing loss 
disability attributable to noise exposure in service related 
to his duties there, he is a layperson and his opinion is not 
competent to provide the nexus between his current disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, although lay statements may be 
satisfactory for establishing the in-service incurrence of an 
event that ultimately resulted in hearing loss, they are not 
sufficient to link a present hearing condition to in-service 
noise exposure.  

Similarly, with respect to the copy of a medical article 
regarding ear infections and hearing loss, submitted by the 
veteran, the Court has held that a medical article or 
treatise can provide support, but that such must be combined 
with an opinion of a medical professional and be reflective 
of the specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted article merely discusses 
the manifestations of a general nature, including a 
"temporary" hearing loss.  The article is very general in 
nature and does not include consideration of any facts 
specific to the veteran's circumstances.  As such, the 
article, standing alone, is insufficient to show that the 
veteran's right ear hearing loss is related to his period of 
active military service.

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.  

In sum, the Board is left with competent opinions as to the 
etiology of the current right ear hearing loss that weigh 
against the veteran's claim.  Therefore, the Board finds that 
service connection for right ear hearing loss is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right ear hearing loss is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


